Citation Nr: 0107709	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-06 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines





THE ISSUE

Basic eligibility for nonservice-connected disability pension 
benefits.










 


INTRODUCTION

The appellant had recognized guerrilla service and service in 
the Regular Philippine Army from September 1944 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines. 


FINDING OF FACT

The appellant's military service has been verified by the 
service department as September 1944 to November 1945, 
consisting of recognized guerrilla service and service in the 
Regular Philippine Army in the service of the Armed Forces of 
the United States.  


CONCLUSION OF LAW

The appellant is not eligible for VA nonservice-connected 
disability pension benefits.  38 U.S.C.A. §§ 101(2), 107, 
1521(a) (West 1991); 38 C.F.R. §§ 3.1, 3.6, 3.8 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a claimant and specified 
duties to assist claimants in the development of their 
claims.  Upon careful review of the claims folder the Board 
finds that all required notice and development action 
specified in this new statute have been complied with during 
the pendency of the current appeal.  Specifically, the Board 
finds that the statements of the case and the supplemental 
statement of the case provided to the appellant specifically 
satisfy the requirement at § 5103A of the new statute in that 
they clearly notify the appellant of the evidence necessary 
to substantiate his claim. Additionally, the Board finds that 
the duties to assist provided under the new statute at 
§ 5103A have also been fulfilled . No further assistance is 
necessary to comply with the requirements of this new 
legislation or any other applicable rules or regulations 
regarding the development of the pending claim.

Law and Regulations:  VA shall pay a pension to each veteran 
of a period of war who is permanently and totally disabled 
from nonservice-connected disability.  38 U.S.C.A. § 1521(a).  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  Active military service 
includes active duty, meaning full-time duty in the U.S. 
Armed Forces.  38 C.F.R. § 3.6.  "Armed forces" means the 
United States Army, Navy, Marine Corps, Air Force, or Coast 
Guard, and includes Reserve components.  38 C.F.R. § 3.1.  

Service before July 1, 1946, in the Organized Military Forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States, including among such military forces, 
organized guerrilla forces, shall not be deemed to have been 
active military service for the purpose of any law of the 
United States conferring benefits, except for compensation, 
dependency and indemnity compensation and burial benefits.  
38 C.F.R. § 3.8.  However, service in the Regular Philippine 
Scouts or as a guerrilla by a member of the Regular 
Philippine Scouts is included for nonservice-connected 
pension benefits.  38 C.F.R. § 3.8.  Certification by the 
service department will be accepted as establishing guerrilla 
service except for unrecognized civilian guerrillas.  
38 C.F.R. § 3.8.  

Analysis:  The service department has certified that the 
appellant had recognized guerrilla service from September 
1944 to November 1945 and Regular Philippine Army service for 
three days in November 1945.  

The Court has firmly held that findings by a United States 
service department verifying an individual's military service 
"are binding on VA for purposes of establishing service in 
the U.S. Armed Forces."  See Dacoron v. Brown, 
4 Vet. App. 115 (1993); Duro v. Derwinski, 2 Vet. App. 530 
(1992). VA is without the authority to override, overrule, or 
alter the determination of the relevant service department.  
Service as a member of the recognized guerrillas or in the 
Regular Philippine Army is not active military service for 
the purpose of eligibility for nonservice-connected 
disability pension benefits. 38 C.F.R. § 3.8. Accordingly, 
the appellant's application for such benefits must be denied 
as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Basic eligibility for VA nonservice-connected benefits is 
denied.





		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

